Citation Nr: 1509571	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss of the left ear.

2.  Entitlement to service connection for bilateral ear infections.

3.  Entitlement to service connection for a bilateral wrist disorder, to include bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript of that hearing has been associated with Virtual VA paperless claims file.
 
The Board notes that the Veteran initially filed an appeal for a bilateral hearing loss claim.  However, in November 2012, the RO granted service connection for right ear hearing loss.  The Veteran has not appealed any aspect of that rating decision.  As such, only the claim for left ear hearing loss is on appeal.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that, aside from the hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 
The issues of entitlement to service connection for left ear hearing loss, bilateral ear infections, and a bilateral wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for service connection for left ear hearing loss was initially denied in an unappealed October 2007 rating decision; the Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  The evidence received since the final October 2007 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss of the left ear.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied service connection for hearing loss of the left ear is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).
 
2.  The evidence received subsequent to the October 2007 rating decision is new and material and the claim for service connection for hearing loss of the left ear is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the decision below, the Board has reopened the claim for service connection for left ear hearing loss, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.
Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO denied the Veteran's claim for service connection for bilateral hearing loss in an October 2007 rating decision.  The RO noted that the evidence failed to establish that hearing loss occurred in service and did not show hearing loss had existed since service.  The Veteran was notified of the decision and his appellate rights, but he did not appeal nor submit evidence within one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  Therefore, the October 2007 rating decision is final.

The Veteran filed an application to reopen his claim for service connection for bilateral hearing loss in August 2010.  The RO issued a rating decision in July 2011; reopening the Veteran's bilateral hearing loss claim, but denying service connection, which the Veteran timely appealed.  A subsequent rating decision, issued during the appeal, granted service connection for right ear hearing loss, leaving the issue of left ear hearing loss on appeal.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Of record at the time of the October 2007 rating decision was the Veteran's service treatment records, which, in an undated audiogram, show a threshold shift, but for the right ear.  Left ear hearing was within normal limits.  

The evidence received since the final October 2007 rating decision includes testimony by the Veteran regarding the circumstances of his in-service noise exposure as well as testimony that his left ear hearing has worsened since his last VA examination.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for left ear hearing loss - the testimony provided additional evidence regarding in-service noise exposure and current symptoms of a disability.  However, in regard to the merits of the claim, the Board finds that further development is necessary prior to reaching a decision.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hearing loss of the left ear is reopened.


REMAND

The Board finds that a remand is necessary in this case for further development.  With regard to the Veteran's left ear hearing loss claim, the first requirement for service connection is the existence of a current disability.  Although the VA examination in April 2011 found that there was no left ear hearing loss for VA purposes, the Veteran has testified that his hearing has worsened since that time.  He has also offered testimony regarding exposure to loud noise while in service.  As such, the Board finds that the Veteran should be afforded a new examination.  

The Veteran also offered testimony with regard to his bilateral wrist disorder claim.  First, he noted at his May 2013 hearing that he was treated by a private doctor in Arkansas for this condition.  Although the Veteran testified that this provider may not be practicing anymore, the AOJ should attempt to obtain these records.  Second, the Veteran has offered testimony that his military occupational specialty (MOS) as an airframe repairman on Chinook helicopters, which involved use of pneumatic rivet guns and shop tools, caused difficulties with his wrists that began in service.  The Veteran's DD-214 form confirms this MOS, and as such, a VA examination is required for the Veteran's bilateral wrist disorder claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

A VA examination is also required in connection with the Veteran's bilateral ear infection claim.  The Veteran's service treatment records show treatment for perforated TM, ear pain, a cold in the right ear, otitis media with perforation and left otitis media/earache at various times during service.  The Veteran has testified that he has self-treated his ear infection condition since service.  His April 2011 VA examination noted that the Veteran had ear infections throughout life and had been told by his doctors that he had holes in his ear drums.  The April 2011 examiner did not evaluate or offer an opinion regarding the Veteran's ear infection condition, however.  As such, the Veteran should be afforded an examination for an evaluation and opinion.  See McLendon, 20 Vet. App. At 83.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include the private physician in Arkansas.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ear hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed left ear hearing loss is causally or etiologically related to the Veteran's military service.  

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure.  The examiner should indicate whether the type of hearing loss the Veteran has is the kind that is due to acoustic trauma, old age, ear or other infection, or some other cause. 

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral ear infection disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed bilateral ear infection disorder is causally or etiologically related to the Veteran's military service.  The examiner must also provide an opinion regarding whether any diagnosed bilateral ear infection disorder is caused or aggravated by the Veteran's service-connected disorders together, which include hearing loss and tinnitus.  

The examiner must address the following:  1) the Veteran's testimony that he has experienced ear infections, which he has self-treated, since service; and 2) the Veteran's service treatment records showing treatment for perforated TM, ear pain, a cold in the right ear, otitis media with perforation and left otitis media/earache at various times while in service.

4. After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral wrist disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed bilateral wrist disorder is causally or etiologically related to the Veteran's military service, to include the Veteran's military occupational specialty as an airframe repairman.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


